                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JESSE WARD,

            Plaintiff,

 v.                                           Case No. 18-CV-1734-NJR-MAB

 CONSEQUENCE HOLDINGS, LLC,

            Defendant.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Plaintiff Jesse Ward filed this copyright infringement action against Defendant

Consequence Holdings, LLC, on September 17, 2018, pursuant to 17 U.S.C. § 101, et seq.

(Doc. 1). The Court has subject matter jurisdiction over the case pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

      Consequence Holdings was served with a summons on September 27, 2018, and

its response to the complaint was due on or before October 16, 2018 (Doc. 8). On January

24, 2019, Consequence Holdings had yet to respond to the complaint, and Ward moved

for a Clerk’s entry of default under Federal Rule of Civil Procedure 55(a) (Doc. 11). The

Clerk entered default the next day, and on April 22, 2019, Ward moved for default

judgment pursuant to Federal Rule of Civil Procedure 55(b) (Doc. 17). On May 8, 2019,

the Court ordered Ward to certify that a copy of the motion for default judgment was

sent to the last known address for Consequence Holdings, in accordance with Local Rule




                                       Page 1 of 4
55.1(a) (Doc. 19). Ward complied, verifying that he sent a copy of the motion to

Consequence Holdings via United States mail on July 10, 2019 (Doc. 21). A few weeks

later, on August 2, 2019, Consequence Holdings moved to set aside the Clerk’s entry of

default (Doc. 25).

       According to the motion to set aside, the founder and publisher of Consequence

Holdings, Alex Young, received the summons in October 2018 due to an incorrect address

on file with the registered agent for Consequence Holdings (Doc. 26, Exs. 1 & 2). Young

reached out to Ward’s attorney a few days later and began negotiating a settlement

(Doc. 26, Exs. 1 & 3). The parties agreed to continue settlement negotiations throughout

the following week and to extend the deadline for Consequence Holdings to respond to

the complaint (Id.). The Court notes the parties did not file a motion for extension of time,

or otherwise inform the Court they were involved in settlement negotiations.

Communication between the parties broke down around November 2018, after Ward

stopped responding to correspondence (Doc. 26, Ex. 1). Consequence Holdings became

aware of the Clerk’s entry of default and motion for default judgment around July 17,

2019 (Id.), and moved to set aside the entry of default on August 2, 2019 (Doc. 25).

                                        DISCUSSION

       “The Court may set aside an entry of default for good cause.” FED. R. CIV. P. 55(c).

To vacate an entry of default, the moving party must show (1) good cause for the default,

(2) quick action to correct it, and a (3) meritorious defense to plaintiff’s complaint. Pretzel

& Stouffer v. Imperial Adjusters, 28 F.3d 42, 45 (7th Cir. 1994). Courts apply a less stringent

standard to motions to set aside an entry of default compared to motions to set aside a


                                         Page 2 of 4
default judgment. See Cracco v. Vitran Express, Inc., 559 F.3d 625, 631 (7th Cir. 2009)

(recognizing “the lenient standards that [the Seventh Circuit] ha[s] established for the

application of Rule 55(c)”).

       Here, a review of the docket sheet reveals Ward failed to comply with Local Rule

55.1(a) when moving for a Clerk’s entry of default. Specifically, Ward did not “give notice

of the entry of default to the defaulting party by regular mail sent to the last known

address of the defaulted party” or “certify to the Court that notice has been sent.”

See Reeves v. Harrington, Case No. 13-cv-01171-JPG-PMF, 2014 WL 5028206, at *2 (S.D. Ill.

Oct. 8, 2014) (denying a motion for default judgment for failure to comply with Local

Rule 55.1(a)). And, once Consequence Holdings finally received notice of the entry of

default, it acted quickly by moving to set-aside the entry of default approximately sixteen

days later. See Yan Fang Jiang v. Hannon Group, Ltd., No. 14-CV-309-JPS, 2015 WL 541678,

at *4 (E.D. Wis. Feb. 10, 2015) (finding “quick action” when the defaulted party moved to

set aside the entry of default within sixteen days after its entry).

       Also, without commenting on the merits, it appears Consequence Holdings has

raised a meritorious defense to the complaint by disputing the Court’s personal

jurisdiction over the Chicago-based company. A showing of a “meritorious defense”

requires “more than bare legal conclusions . . . but less than a definitive showing that the

defense will prevail.” Parker v. Scheck Mech. Corp., 772 F.3d 502, 505 (7th Cir. 2014).

Consequence Holdings has alleged that it does not reside, transact business, or have a

place of business in the Southern District of Illinois, for purposes of personal jurisdiction

or venue. Moreover, the alleged wrong took place in New York, and Ward has not alleged


                                         Page 3 of 4
any connection with the Southern District of Illinois.

       Accordingly, for good cause shown, the Clerk’s entry of default (Doc. 13) is

SET ASIDE, and the motion for default judgment (Doc. 17) is DENIED. Defendant

SHALL respond to the Complaint within 21 days. The parties are ADVISED that they

must move the Court for an extension of time of any deadlines set by the Court.

       IT IS SO ORDERED.

       DATED: August 19, 2019

                                                 ___________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 4 of 4
